Judgment, Supreme Court, New York County (John Bradley, J.), rendered March 26, 1999, convicting defendant, upon his plea of guilty, of violation of probation, and sentenced him to an aggregate term of 4 to 12 years, and to pay restitution in the amount of $6,760.71, unanimously affirmed.
The record establishes that the 10% surcharge on the amount of restitution was properly imposed since the affidavit required by Penal Law § 60.27 (8) for imposition of a surcharge greater than five percent was actually filed.
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lerner, JJ.